Citation Nr: 0011964	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
residual shell fragment scar of the left thigh.



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a December 1996 decision of the RO, 
which assigned an increased rating of 50 percent for PTSD, 
and continued a noncompensable rating for a residual left 
thigh shell fragment scar.

In June 1999, the Board remanded the case for further 
development concerning the timeliness of the veteran's 
substantive appeal.  Upon review of the record, the Board 
finds that the veteran's appeal has been perfected in a 
timely manner.  See 38 C.F.R. §§ 20.202, 20.302 (1999).

The Board notes that once a case has been certified by the 
RO, the veteran has 90 days following the date of notice of 
certification and of transfer of the appellate record to the 
Board to request a change in representation.  See 38 C.F.R. § 
20.1304 (1999).  The record shows that the veteran filed a VA 
Form 21-22 in September 1998, appointing the American Legion 
as his representative, more than 90 days after the RO 
certified the case for appeal in April 1998.  Because good 
cause for the delay in requesting a representative is not 
shown, the American Legion cannot be recognized as the 
veteran's representative in this case at this time pursuant 
to 38 C.F.R. § 20.1304.  The American Legion will be 
recognized, however, should this case be recertified to the 
Board in the future.


REMAND

The veteran's claims of entitlement to increased rating are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

At a December 1996 VA examination the veteran was diagnosed 
with PTSD.  However, a Global Assessment of Functioning (GAF) 
score was not assigned.  Moreover, at a VA examination in 
December 1996, the examiner indicated that the veteran's 
claims file was not available for review prior to the 
examination.  The duty to assist includes the duty to conduct 
a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Consequently, in light of the foregoing errors 
the veteran is entitled to further examination for his PTSD 
and his left thigh shell fragment scar.

Concerning the claim of entitlement to an increased 
evaluation for PTSD the Board further notes that the rating 
schedule criteria for evaluating psychiatric disorders 
changed on November 7, 1996.  The veteran submitted his claim 
for increased rating for the service-connected PTSD in 
October 1996.  When the regulations concerning entitlement to 
an increased rating are changed during the course of an 
appeal, the veteran is entitled to the resolution of his 
appeal under the criteria which are most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, 
on and after that date, all examinations and diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), which is codified at 38 C.F.R. § 4.125 
(1999). 

Although the RO has considered the new and old rating 
criteria in assigning the current disability evaluation, 
because the veteran has not had an appropriate compensation 
examination fully directed toward the disability rating to be 
assigned under DSM-IV, further action by the RO is necessary 
to afford due process of law.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
PTSD and a residual shell fragment scar 
of the left thigh since December 1996.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2. The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the nature and extent 
of the service-connected PTSD.  The 
examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of PTSD found to be 
present.  If psychiatric disorders other 
than PTSD are found, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, that 
fact should be so specified.  The 
examiner must also comment on the extent 
to which the service-connected PTSD 
affects the veteran's occupational and 
social functioning.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The 
examination report should be typed.

3.  The RO should also schedule the 
veteran for a VA examination to 
determine the extent of the service-
connected residual shell fragment scar 
of the left thigh.  The examiner must be 
provided with the claims folder for 
review in connection with his or her 
evaluation.  All necessary tests and 
studies should be conducted.  The 
examiner should address any functional 
impairment of the veteran's left thigh 
that relates to the residual shell 
fragment scar.  The examiner must also 
specifically address whether any 
residual shell fragment scar is 
objectively tender and painful, and if 
so, describe in detail the objective 
manifestations of demonstrable 
tenderness and pain.

The examination report must also cover 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion due to the left 
thigh shell fragment wound scar.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The report 
of the examination should be typed.

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examinations in order 
that he may make an informed decision 
regarding his participation in the 
examinations.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folder was reviewed.  
If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to increased ratings for PTSD and a 
residual left thigh shell fragment scar.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


